                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   SHAWN ESPARZA, on behalf of herself,                         No. C 17-03421 WHA
                                                                         10   and all others similarly situated,

                                                                         11                  Plaintiff,
United States District Court




                                                                                                                                           ORDER RE PRELIMINARY
                                                                                v.                                                         APPROVAL OF CLASS ACTION
                               For the Northern District of California




                                                                         12                                                                SETTLEMENT
                                                                         13   SMARTPAY LEASING, INC.,

                                                                         14                  Defendant.
                                                                                                                          /
                                                                         15
                                                                         16                                          INTRODUCTION

                                                                         17          In this class action for alleged violations of the Telephone Consumer Protection Act,

                                                                         18   plaintiff moves for preliminary approval of a proposed class settlement. For the reasons

                                                                         19   explained below, the motion is GRANTED.

                                                                         20                                             STATEMENT

                                                                         21          In early 2016, plaintiff Shawn Esparza allegedly terminated her lease of a mobile phone

                                                                         22   from defendant Smartpay Leasing, Inc. She nonetheless continued to receive promotional text

                                                                         23   messages from defendant on a different phone. The messages continued even after plaintiff

                                                                         24   requested defendant stop sending them. Defendant later learned that a coding error in its

                                                                         25   platform prevented individuals from opting out of receiving the texts. Based on these

                                                                         26   allegations, plaintiff filed her initial complaint in June 2017 asserting two claims for negligent

                                                                         27   and willful violations of the TCPA (Compl. ¶¶ 19, 22–29, 53–63). A June 2019 order certified

                                                                         28   the following class:
                                                                                              “STOP” Text Message Class: All persons within the United States
                                                                                              (i) to whose cellular telephone number (ii) SmartPay Leasing, Inc.
                                                                                              sent a text message (iii) using its vendor Twilio, Inc.’s platform
                                                                          1                   (iv) from September 29, 2015 to June 13, 2017, (v) after texting
                                                                                              the word “STOP.”
                                                                          2
                                                                                     In July 2019, following mediation with the Honorable Leo S. Papas, Ret. of Judicate
                                                                          3
                                                                              West in San Diego, the parties reached a settlement. Plaintiff now moves for preliminary
                                                                          4
                                                                              approval of the class action settlement agreement (Dkt. Nos. 89, 99, 103). Defendant does not
                                                                          5
                                                                              oppose. This order follows full briefing and oral argument.
                                                                          6
                                                                                                                          ANALYSIS
                                                                          7
                                                                                     Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of
                                                                          8
                                                                              a certified class . . . may be settled . . . only with the court’s approval.” Preliminary approval is
                                                                          9
                                                                              appropriate if “the proposed settlement appears to be the product of serious, informed, non-
                                                                         10
                                                                              collusive negotiations, has no obvious deficiencies, does not improperly grant preferential
                                                                         11
United States District Court




                                                                              treatment to class representatives or segments of the class, and falls within the range of possible
                               For the Northern District of California




                                                                         12
                                                                              approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007) (Chief
                                                                         13
                                                                              Judge Vaughn Walker). Here, the proposed settlement agreement satisfies these requirements.
                                                                         14
                                                                                     1.      BENEFIT TO CLASS MEMBERS.
                                                                         15
                                                                                      The proposed class settlement establishes a gross $8,679,000 non-reversionary
                                                                         16
                                                                              settlement fund to be distributed evenly among 23,144 class members. Each class member
                                                                         17
                                                                              would accordingly receive a gross payment of $375. Because the TCPA provides for statutory
                                                                         18
                                                                              damages of $500 per violation, this settlement amounts to 75% of the monetary damages
                                                                         19
                                                                              plaintiff contends is owed to the class. This is before any deductions from the settlement fund,
                                                                         20
                                                                              which deductions will include any future awards for plaintiffs’ attorney’s fees and litigation
                                                                         21
                                                                              expenses, any incentive award, and payments to the claims administrator.
                                                                         22
                                                                                     Although the settlement fund reflects a discount on plaintiff’s claims, there exists a risk
                                                                         23
                                                                              that defendant would go bankrupt and the class would be left with much less (if anything) even
                                                                         24
                                                                              if plaintiffs did succeed at trial. This motion follows the parties’ exchange of key written and
                                                                         25
                                                                              documentary discovery and motion practice, with defendant consistently denying plaintiff’s
                                                                         26
                                                                              allegations. The difference between the possible recovery and the gross settlement fund
                                                                         27
                                                                              accounts for the avoided risks and costs of continued litigation and thus appears reasonable.
                                                                         28
                                                                              The reasonableness of the benefit to class members will ultimately hinge, however, on the

                                                                                                                                2
                                                                          1   amount allocated towards the settlement administrator, attorney’s fees, litigation expenses, and
                                                                          2   any incentive award. As of now, the settlement amount falls within the range of approval.
                                                                          3          2.      SCOPE OF RELEASE.
                                                                          4          The proposed settlement agreement defines the class using the same definitions set forth
                                                                          5   in the class certification order. The agreement also only releases all claims that relate to
                                                                          6   automated text message pursuant to the TCPA, U.S.C § 227 and parallel state law claims related
                                                                          7   to such text messages sent by SmartPay to class members during the defined class period. The
                                                                          8   scope of the class definition and release in the proposed settlement agreement is therefore
                                                                          9   appropriately tailored and thus falls within the range of possible approval.
                                                                         10          3.      OTHER CONSIDERATIONS.
                                                                         11          Additional factors weigh in favor of granting preliminary approval. Relevant to the
United States District Court
                               For the Northern District of California




                                                                         12   question of whether the agreement appears to be “the product of serious, informed, noncollusive
                                                                         13   negotiations,” the parties have been litigating this case for over two years, including an appeal
                                                                         14   of the denial of Smartpay’s motion to compel arbitration. The parties reached the proposed
                                                                         15   settlement only after attending a full day of mediation with retired Magistrate Judge Papas.
                                                                         16   Importantly, the proposed settlement agreement does not require class members to participate in
                                                                         17   a claims process in order to claim their share of the settlement fund.
                                                                         18          In the event that any class member does not cash their settlement check, leftover funds
                                                                         19   will first go to class members who have cashed their checks, or if not feasible, paid to a cy pres
                                                                         20   recipient. Plaintiff proposes that leftover funds be distributed to CTIA, a trade association that
                                                                         21   promotes best practices and recommendations for how to be TCPA compliant. This order finds
                                                                         22   that CTIA is an appropriate choice for a cy pres recipient.
                                                                         23          4.      NOTICE.
                                                                         24          Under the proposed settlement agreement, the claims administrator will use the class list
                                                                         25   containing the contact information of class members provided by Smartpay to send notice via
                                                                         26   first-class mail. At oral argument, the parties clarified that in the rare situation where notice
                                                                         27   remains undeliverable even after the notice process outlined in the proposed settlement
                                                                         28   agreement, said class members’ claims are not waived. A class settlement website will also be


                                                                                                                                3
                                                                          1   created where the long form of the notice will be posted. The proposed class notice satisfies the
                                                                          2   requirements of FRCP 23(c)(2)(B) and 23(e)(1), as it clearly describes of the nature of the
                                                                          3   action, the estimate for each class member’s expected recovery, the implications of objecting to
                                                                          4   the settlement, and the process for opting out of the settlement.
                                                                          5                                            CONCLUSION
                                                                          6          The terms of the parties’ settlement agreement are hereby PRELIMINARILY APPROVED
                                                                          7   as being fair, reasonable, and adequate to the members of the class, subject to further
                                                                          8   consideration at the final approval hearing. Plaintiff’s unopposed motion for preliminary
                                                                          9   approval of the settlement is GRANTED.
                                                                         10          Heffler Claims Group is hereby appointed as claims administrator. Provided that all
                                                                         11   missing information in the proposed notices is filled out, the proposed form of notice for the
United States District Court
                               For the Northern District of California




                                                                         12   class is APPROVED. If it has not been done already, Smartpay shall provide the claims
                                                                         13   administrator with the class list as defined in the proposed settlement agreement and any other
                                                                         14   information necessary to conduct the mailing of the notices. Class notice should be distributed
                                                                         15   by OCTOBER 16, 2019.
                                                                         16          The deadline to opt out of the settlement or to file objections to the settlement is
                                                                         17   DECEMBER 16, 2019. The parties shall respond to any objections to the settlement by JANUARY
                                                                         18   6, 2020. Class counsel shall file a motion for an award of attorney’s fees, costs and
                                                                         19   enhancement award on or before NOVEMBER 21, 2019. By DECEMBER 16, 2019, plaintiff shall
                                                                         20   file a motion for final approval of the class settlement. A hearing to consider whether the class
                                                                         21   settlement should be given final approval, and on plaintiff’s motion for attorney’s fees, costs
                                                                         22   and enhancement awards, SET for JANUARY 16, 2020 AT 11:00 A.M
                                                                         23          The final pretrial conference and trial dates are hereby VACATED and will be reset if
                                                                         24   final approval is not granted.
                                                                         25          IT IS SO ORDERED.
                                                                         26   Dated: September 12, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         27                                                        UNITED STATES DISTRICT JUDGE
                                                                         28


                                                                                                                               4
